UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
                                     )
      v.                             )  Criminal No. 06-1767 (RCL)
                                     )
MOHAMED AL-ZARNOUQI,                 )
                                     )
            Defendant.               )
____________________________________)

                                            ORDER

       On October 25, 2012, the Court, upon petitioner’s motion, stayed proceedings in this case

until final resolution of the Guantanamo Bay Counsel-Access issue, 12-mc-398. Final resolution

was reached on January 11, 2013, when the Court of Appeals, upon motion by the government,

dismissed the appeal. Therefore, it is hereby

       ORDERED that the stay entered on October 25, 2012, is hereby vacated; it is

       FURTHER ORDERED that the parties shall, within ten (10) days, confer and submit a

new proposed scheduling order to replace the scheduling order docketed on July 12, 2012; and it

is

       FURTHER ORDERED that in light of the government’s filing of a public factual

return, the government shall, within seven (7) days, show cause in writing why its sealed Motion

to Deem Protected Additional Words in the Proposed Public Factual Return for ISN 324, docket

number 394, should not be dismissed as moot.

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on February 12, 2013.